Citation Nr: 0927478	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

On an October 2008 VA Form 9, the Veteran requested a 
personal hearing before a Veterans Law Judge, sitting in 
Washington, DC.  The hearing was scheduled for May 2009 and 
the Veteran failed to report.  No further communication with 
respect to a hearing has been received from the Veteran and 
without a showing of good cause for her failure to attend the 
hearing, VA is not obligated to make further effort to afford 
her one.  Thus, the Board considers the Veteran's request for 
a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she currently suffers from PTSD as 
a result of a personal assault that occurred during her 
military service.  The Board determines that a remand is 
necessary for further development of the record.  

Specifically, the Veteran has reported treatment at a VA Vet 
Center from July 2005 onward, and these records are not 
associated with the claims file.  The Board observes that the 
Veteran was twice requested to complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could obtain the records, and the Veteran did not 
submit the form.  However, the Board notes that in August 
2005, the RO acquired Vet Center records dated from January 
2005 to July 2005 without a signed release form from the 
Veteran.  Thus, it is not apparent from the record that an 
authorization is required.  Moreover, Vet Centers are 
subsidiary to VA, and records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that a remand is 
necessary so that VA may fulfill its duty to assist by 
attempting to obtain these outstanding Vet Center records 
without an authorization.

Accordingly, the case is REMANDED for the following action:

1.	Request all relevant treatment records 
from the Vet Center identified by the 
Veteran that are dated from July 2005 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 
    
2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the September 2008 
supplemental statement of the case.  
The Veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




